DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the primary material consists of at least one of several materials, where the materials include materials such as “organic cotton or cotton blend” or “woven polymeric organic blend material”. It is unclear if these materials are considered to be “paper” materials as required by claim 1, particularly since claim 1 recites the closed language “the primary material consists of organic paper”, i.e. the primary material can only be organic paper.
Additionally, the term “pulp” in line 3 further renders the claim indefinite since it is unclear exactly what substance(s) are encompassed by the term “pulp”. It is unclear if “pulp” is only paper pulp, or some other non-paper material.
Regarding claim 9, in lines 1-2 the limitation “the step of providing” lacks antecedent basis. The rejection can be overcome by amending “the” to “a”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 5-6, 8 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Montserrate Gibernau (US 7,022,359 B2), hereon referred to as “Gibernau”, in view of Su et al. (US 9,440,780 B2), Wright (US 6,488,973 B1), Watkins et al. (US 5,079,083) and Kappes (US 4,954,356). Ream NPL is relied on as evidence.
Regarding claim 1, Gibernau teaches a method for cooking food in a microwave (column 1 lines 5-10) comprising providing a microwavable cooking sheet comprised of a single layer of primary material 2 that is non-plastic such as ordinary paper (figure 1; column 3 lines 27-30; column 4 line 22), wrapping the sheet around the food P such that a vapor space around the food is at least partially defined by the sheet (figures 1 and 3), and cooking the food in the microwave for a cooking time with the material wrapped around the food such that steam generated by the product as it heats up is present within and pressurizes the vapor space around the food (column 2 lines 1-2; column 3 lines 52-56; column 4 line 65 to column 5 line 4). Paper pulp is made of cellulose which is an organic compound. Therefore the primary material 2 is construed to consist of organic paper.
Regarding the primary material being “capable of absorbing and retaining sufficient moisture during the cooking time to provide moisture to the food during the cooking time”, the material being porous, and “a first portion of the steam within the vapor space around the food to be absorbed and retained by the primary material forming the microwavable cooking sheet as absorbed moisture content”, Gibernau teaches paper, particularly “ordinary paper”, which is known to be a porous, moisture absorbing material and would have naturally performed the claimed process during the microwaving and steaming. Furthermore, Gibernau teaches steam (moisture) is released by the food product P, and one of ordinary skill would reasonably expect the paper to absorb and retain at least some of the released moisture. 
Regarding a second portion of the steam within the vapor space to pass from the vapor space to an exterior of the cooking sheet through the primary material forming the sheet to vent the second portion of the steam after the pressure increase is achieved, a third portion of the steam within the vapor space, and at least a portion of the absorbed moisture content to be available to provide sufficient moisture as claimed , Gibernau teaches the steam generated from the product P during heating (column 2 lines 1-4) in the vapor space of primary material 2 can be released through weld lines 4 of outer package 3 (column 3 lines 52-62), which would naturally require the steam to pass through the primary material 2, particularly since paper is known to be a porous, permeable material. Figure 1 of Gibernau is reproduced below for clarity.

    PNG
    media_image1.png
    497
    907
    media_image1.png
    Greyscale

As shown above, the food product P is wrapped by the inner paper wrapper 2 (primary material). The vapor space is located between the product P and primary material 2, where steam generated around product P by the cooking process would necessarily pass through primary material 2 to be released by weld lines 4 of outer package 3. 
Gibernau does not teach specifying the cooking sheet such that, as the food is being cooked, the porosity and absorbency of the primary material causes a pressure increase of at least 3/16th of an inch of H2O within the vapor space around the food for more than 25% of the cooking time.
Su et al. teaches a process for microwaving packaged food (abstract; column 6 lines 55-61), where pressure within the package is increased above 3/16th in H2O (~0.0068 psi) for more than 25% of the cooking time (figure 9; column 11 lines 38-46). Regarding figure 9, the pressure (line “P1”) is elevated for approximately 50% of the cooking time as steam is generated and vented from the package (column 10 lines 17-29).
Wright teaches microwaving cooking a food product in a paper pouch (abstract), where the process forms a pressure cooker type of arrangement where steam is trapped in a sealed pouch and aids in cooking by reducing cooking time, increasing flavor saturation, and allowing better moisture retention (column 3 line 66 to column 4 line 15).
Kappes teaches a microwavable food package (abstract) where venting means are provided on the package such that water vapor under pressure passes through the package at a controlled rate, the venting means comprising a plurality of micro-perforations (porosity) in the package (column 4 lines 43-52).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Gibernau to specify the primary material to achieve the claimed pressure increase for the claimed period of time since the increase and time period are known to occur when microwave heating packaged foods, in order to reduce cooking time, increase flavor saturation, and allow for better moisture retention as suggested by Wright, since Gibernau already teaches paper as a primary material, where the porosity and absorbancy of the material would have been naturally required in order to achieve desired pressure values and duration during cooking, and since the claimed values would have been used during the course of normal experimentation and optimization values due to factors such as type of food, moisture level present within the wrapped cooking sheet, initial temperature, intensity of heating (microwave intensity in this case), desired cooking time, and permeability and degree of pouch sealing (e.g. loosely sealed with openings for a high degree of venting or tightly sealed for restricted venting).
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. 
Additionally, paper is well known to absorb and retain moisture. Since Wright teaches trapped steam facilitates cooking as stated above, one of ordinary skill in the art would have reasonably expected the paper of the primary material 2 of Gibernau to naturally retain at least a portion of the absorbed moisture to provide said moisture to an outside of the food during cooking as claimed. This is particularly the case since Gibernau teaches the same primary material and general process as the claimed invention.
Gibernau does not specifically teach the weight of the primary material being between 18-60 pounds per 3000 square feet. 
Watkins et al. teaches a sheet material provided for wrapping food articles that are to be heated in a microwave oven (abstract), comprising providing a microwavable cooking sheet comprised of a single layer of a paper primary material 14 having a weight between 10-80 lb/ream (figure 2; column 6 lines 19-27), the paper primary material being porous (figure 2) and capable of venting, wicking, absorbing and retaining moisture as is commonly known for paper materials. The sheet is wrapped around a food product to be microwaved (column 1 lines 52-62). It is noted that a “ream” is commonly known in the art as 3000 ft2 as evidenced by Ream NPL (page 1). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Gibernau such that the paper primary material 2 has the claimed weight range since the weight range is known in the art for use in microwave cooking processes, in order to use a paper material having sufficient weight to unit area to be sufficiently resistant against tearing or other forms of damage during transport, storage and handling, and since the claimed weight  would have been used during the course of normal experimentation and optimization procedures due to factors such as manufacturing cost, durability, permeability and moisture wicking/retention.
Regarding claim 3, the combination applied to claim 1 does not specifically teach wetting the sheet is performed after wrapping. Gibernau teaches steam is generated by the product as it heats up (column 2 lines 1-2). Wright teaches that moisture from the food product becomes steam during cooking (column 3 line 67 to column 4 line 2). Since Watkins et al. teaches wrapping the food product prior to heating (column 1 lines 52-62), one of ordinary skill in the art would have reasonably expected the steam from the heating process to at least partially be absorbed by the paper, and is thus construed to “wet” the paper after the food is wrapped. Additionally, the court has ruled that “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results,” see MPEP 2144.04.IV.C, and therefore wetting the sheet after wrapping would have been readily obvious.
Regarding claims 5 and 6, the combination applied to claim 1 does not specifically teach the pressure increase being observed after at least 60 seconds and the pressure increase occurring for more than 35% of the cooking time. However, as explained above, the limitations are dependent on various cooking factors and would have occurred naturally. Cooking times of greater than 60 seconds are also well known in the art of "steam in bag" packaging (Su et al. figure 9; column 11 lines 40-41; Wright column 3 lines 45-55). Thus, absent persuasive evidence of unexpected results occurring from the claimed parameters, the parameters would have been obvious to one of ordinary skill in the art at the time of the invention for the same reasons stated for claim 1.
Regarding claim 8, Gibernau teaches the primary material is paper which is porous to allow to allow steam to pass through the material as stated for claim 1 above.
Regarding claims 14-16, the combination applied to claim 1 does not specifically teach the pressure increase being for more than 50% of the cooking time and maintained for at least 45 or 90 seconds. However, as explained above, the limitations are dependent on various cooking factors and would have occurred naturally based on a combination of the factors. Cooking times of greater than 45 and 90 seconds are also well known in the art of "steam in bag" packaging (Su et al. figure 9; column 11 lines 40-41; Wright column 3 lines 45-55). Thus, absent persuasive evidence of unexpected results occurring from the claimed parameters, the parameters would have been obvious to one of ordinary skill in the art at the time of the invention.

Claims 2 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gibernau (US 7,022,359 B2) in view of Su et al. (US 9,440,780 B2), Wright (US 6,488,973 B1), Watkins et al. (US 5,079,083) and Kappes (US 4,954,356) as applied to claims 1, 3, 5-6, 8 and 14-16 above, and further in view of Haskett et al. (US 2008/0110878 A1).
Regarding claim 2, Gibernau does not teach a step of wetting the sheet prior to wrapping. Haskett et al. teaches a film backing to be placed adjacent a food product during microwaving (abstract), the film baking comprising a paper absorbent layer 120 (paragraph 26) that is wetted prior to wrapping the food and the microwaving operation (figure 3; paragraphs 30 and 31). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Gibernau to wet the sheet prior to wrapping the food and microwaving in order to provide an additional source of heat transfer and more uniform distribution of heat as taught by Haskett et al. (paragraph 35), since Gibernau teaches that excessive humidity loss adversely affects organoleptic qualities (column 1 lines 27-29) and since steam aids in cooking by reducing cooking time, increasing flavor saturation, and allowing better moisture retention as taught by Wright (column 3 line 66 to column 4 line 15), and therefore to prevent the food product from excessive drying during the microwaving by providing a sufficient source of moisture in addition to the moisture in the food product to facilitate the cooking process.
Regarding claim 4, the combination applied to claims 1 and 3 does not specifically teach the wetting includes providing a container having a liquid therein into which at least a portion of the sheet is placed and more than the portion of the sheet that has been placed in the liquid becomes wet due to wicking properties. However, the combination applied to claim 2 teaches advantages to wetting the paper, the same combination is applied to claim 4 for the same reasons. Additionally, wetting an article using a container having a liquid therein is well known in the art and would have been readily obvious at the time of the invention. Regarding the paper wicking the water so that more than the portion of the sheet that has been placed within the liquid becomes wet, paper products are known to naturally wick water through capillary action. Thus, the claimed process would have also occurred naturally. It would have also been obvious to one of ordinary skill in the art at the time of the invention to wet only a portion of the sheet to prevent excess moisture on the wrapped food product and yielding a damp or soggy cooked product, for user convenience by eliminating the need to “ring out” excess water, and to establish a moisture gradient, if so desired, for food products that require a higher moisture content on one end than another (e.g. pizza crust as compared to the toppings).

Claims 7 and 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gibernau (US 7,022,359 B2) in view of Su et al. (US 9,440,780 B2), Wright (US 6,488,973 B1), Watkins et al. (US 5,079,083) and Kappes (US 4,954,356) as applied to claims 1, 3, 5-6, 8 and 14-16 above, and further in view of Letsgogreen NPL.
Regarding claim 7, Letsgogreen NPL teaches paper products can compostable, and therefore biodegradable, to be “eco-friendly” (page 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Gibernau to use biodegradable paper in order to minimize negative impacts on the environment. 
Regarding claims 10-12, the combination applied to claim 1 does not specifically teach dispensing the sheet from a roll and sizing the sheet by cutting it with a blade or knife. Letsgogreen NPL shows that paper packaging products such as lunch bags and towels can be provided on both a roll or in pre-cut and pre-packaged form (figures, page 1). 
It would have been obvious to modify the combination applied to claim 1 to also provide the paper towels in these ways since it is conventional and known in the art, since Gibernau teaches the sheet is flexible (figures 1 and 3) and paper is known to be flexible, and therefore capable of being rolled or folded, and to increase convenience for consumers using the product. Furthermore, paper products are well known to be sizable via tearing/cutting. Using a blade of knife would have been obvious to one of ordinary skill in the art at the time of the invention since the process is well known in the art, as a matter of cutting convenience, and to ensure clean edges.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gibernau (US 7,022,359 B2) in view of Su et al. (US 9,440,780 B2), Wright (US 6,488,973 B1), Watkins et al. (US 5,079,083) and Kappes (US 4,954,356) as applied to claims 1, 3, 5-6, 8 and 14-16 above, and further in view of France et al. (US 2009/0035433 A1).
The combination applied to claim 4 does not teach providing a container having a porous support mechanism and a liquid in the container that rests below the porous support mechanism, wherein the food wrapped in the microwavable cooking sheet is placed on the porous support mechanism prior to cooking. 
France et al. teaches microwave cooking where a package can be placed on a perforated support member 102 and water placed under the package (figures 3 and 4; paragraphs 9, 37 and 46). 
Since both France et al. and the combination teach steam cooking in a microwave, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination applied to claim 4 to use the device of France et al. since the prior art has recognized use of such a support mechanism for steaming foods, to place the wrapped food into a holding configuration that can be easily placed above a steam source (France et al. paragraph 9), to personalize the food with additional steam flavorings (France et al. paragraph 10), to prevent food from falling into the steam source if the sheet were to rupture or unravel, and to facilitate even heating by allowing the steam to contact all sides of the package.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gibernau (US 7,022,359 B2) in view of Su et al. (US 9,440,780 B2), Wright (US 6,488,973 B1), Watkins et al. (US 5,079,083), Kappes (US 4,954,356) and Letsgogreen NPL as applied to claims 1, 3, 5-8, 10-12 and 14-16 above, and further in view of Haskett et al. (US 2008/0110878 A1).
Gibernau does not teach the sheets are wet when packaged. Haskett et al. teaches providing the sheet to the user in a pre-wetted form (paragraph 30). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Gibernau to wet the sheets when packaged for the same reasons applied to claims 2 and 12, and further to provide convenience for the user (i.e. separate container and liquid are not required, saving space and time).

Response to Arguments
Applicant's arguments filed 6/11/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
It is noted that applicant attempts to define the claimed invention by the results of the process (e.g. pressure increase, maintaining pressure, properties of the steam during heating), rather than the steps required by the process. The prior art teaches all the claimed features occur when microwaving a food product within a sheet capable of being heated. Similarly, the processing steps of the claim as currently drafted amount to no more than what is already known and/or standard in the art. Since the only claimed features of the sheet are a porous paper material having a specified weight per area, where such a material is known for cooking food with microwaves as taught by Gibernau, one of ordinary skill in the art would have reasonably expected the claimed features (e.g. steam, pressure, etc.) to occur also occur in the process of the prior art combination.
Applicant’s arguments against the dependent claims are not persuasive for the same reasons above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN KIM/Examiner, Art Unit 1792